Citation Nr: 0836045	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-28 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for a shoulder 
disorder.  

6.  Entitlement to service connection for hemorrhoids. 

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand. 

9.  Entitlement to service connection for vision problems.  

10.  Entitlement to service connection for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served in the Army National Guard from November 
22, 1968 to November 11, 1975 and from April 5, 1983 to 
September 9, 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
bilateral hearing loss and for tinnitus.  In a September 2006 
rating decision, the RO also denied service connection for a 
back disorder, a neck disorder, a shoulder disorder, 
hemorrhoids, hypertension, carpal tunnel syndrome of the 
right hand, vision problems, and a hiatal hernia.  

In June 2008, the appellant appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issues of entitlement to service connection for a back 
disorder, a shoulder disorder, hypertension, hearing loss, 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not experience any inservice injury 
which led to hemorrhoids, neck problems, carpal tunnel 
syndrome of the right hand, vision problems or hiatal hernia, 
and he did not receive treatment for manifestations of these 
disabilities during any period of ACDUTRA.  

2.  The appellant does not have a current diagnosis of 
hemorrhoids, a visual disorder, neck problems, carpal tunnel 
syndrome of the right hand, or a hiatal hernia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a neck disorder 
have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for carpal tunnel 
syndrome of the right hand have not been met.  38 U.S.C.A. §§ 
101, 106, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria for service connection for vision problems 
have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303(c), 4.9, 4.84(a) 
(2007).  

5.  The criteria for service connection for a hiatal hernia 
have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2005 and March 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to the Dingess requirements, the appellant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in a March 2006 letter.  Therefore, 
adequate notice was provided to the appellant prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the available service treatment 
records and private treatment records for the appellant.  The 
appellant has not been examined by VA.  However, given the 
absence of in-service evidence of chronic manifestations of 
the disorders on appeal during the appellant's ACDUTRA, and 
no competent evidence of a nexus between service and the 
appellant's claims, a remand for a VA examination would 
unduly delay resolution.  Additionally, the appellant has not 
asserted that any disorder on appeal was manifested during 
any period of his ACDUTRA.  Additionally, presumptive service 
connection is not for consideration.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

The appellant contends that service connection is warranted 
for hemorrhoids, a neck disorder, carpal tunnel syndrome of 
the right hand, vision problems, and a hiatal hernia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993). 

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  To establish status as a 
"veteran" based upon a period of active duty for training 
(ACDUTRA), a claimant must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service does not obviate the need to establish 
that the claimant is also a "veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  32 38 U.S.C.A. 
§§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

The appellant's service treatment records for his first 
period of service are not available.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The appellant in effect is arguing that because he was in the 
Reserves at the time he was treated for the disabilities at 
issue here, service connection should be granted.   However, 
service connection can only be granted for an injury incurred 
during inactive service, not for a disease.  See VAOPGCPREC 
86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-
486 (1993).  These conditions have been diagnosed as 
diseases, not an injury.  In other words, the fact that the 
appellant was enlisted in the Reserves at the time he was 
diagnosed with a disease does not automatically mean his 
claim is granted.  

The appellant had inactive duty with the National Guard from 
November 22, 1968 to November 11, 1975 and from April 5, 1983 
to September 9, 2001 with periods of ACDUTRA as follows:  
June 17, 2001 to June 30, 2001, June 27, 1999 to July 10, 
1999, March 7, 1997 to March 23, 1997, October 31, 1997 to 
November 20, 1997, and May 26, 1969 to September 27, 1969.  

He also had two days of ACDUTRA beginning on March 15, 1986, 
beginning on November 21, 1987, beginning on March 17, 1990, 
and beginning on September 22, 1900.  The record also shows a 
period of active duty on July 21, 1995 and from July 7, 1995, 
to July 20, 1995.  

Entitlement to service connection for a neck disorder  

The appellant testified at the RO in March 2007 that his neck 
hurt all his life and that he did not know when he injured 
it.  He reported that he was jarred around when he rode in a 
tank in service and that he had surgery in 1984 or 1985.  
When he testified before the undersigned in June 2008, he 
stated that he injured his neck being inside a tank and 
bouncing around.  

Private records show treatment for cervical strain in 
September 1993.  Private records dated in October 1993 show 
that the appellant had cervical radiculitis of recent onset.  
The service treatment records show that in February 1994, it 
was noted that the appellant was post-op cervical 
decompression of the C-5.  On July 9, 1999, he gave a history 
of neck surgery eight years prior with no problems since.  
After service, private records in 2005 do not show treatment 
for a neck disorder.  

In this case, the appellant's records do not show that he was 
on ACDUTRA during the time of any treatment for a cervical 
spine disorder.  The service treatment records from his first 
period of service are unavailable; however, he has not 
indicated any specific injury or any exact dates of treatment 
during service other than the statement that he had surgery 
in 1984 or 1985 and another statement that he had surgery in 
1991, all well after his first period of service.  
Additionally there is no indication in the record that he 
served on ACDUTRA in either 1984, 1985 or 1991, and the 
records of treatment after service show no treatment for a 
neck disorder.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The only evidence in support of the appellant's claim for 
service connection for a neck disorder is his own lay 
assertions.  These assertions are entitled to no probative 
value.  Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In the 
absence of a current disability, there can be no valid claim.  

Entitlement to service connection for hemorrhoids  

The appellant testified at his RO hearing in March 2007 that 
he first noticed hemorrhoids in 1969 in basic training and 
that they continued since that time.  He testified before the 
undersigned in June 2008 that he was treated in 1969 for 
hemorrhoids and has had problems ever since.  While the 
service treatment records show that on examination in May 
1987, February 1988, and in February 1994, rectal examination 
was normal, the appellant was diagnosed with hemorrhoids in 
April 1999.  The finding during service was not during a 
period of active duty for training.  Additionally, private 
records after service dated in 2005 have been reviewed and 
there is nothing in the file to show current treatment for 
hemorrhoids.  

In this case, the appellant's records do not show that he was 
on ACDUTRA during the time of any finding of hemorrhoids.  
The service treatment records from his first period of 
service are unavailable; however, findings after that period 
are not noted until 1999, well after his first period of 
service.  Additionally, there is no indication in the record 
that he served on ACDUTRA in April 1999 and the records of 
treatment after service show no treatment for hemorrhoids.  

As noted above, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of a present disability.  

The only evidence in support of the appellant's claim for 
service connection for hemorrhoids is his own lay assertions.  
These assertions are entitled to no probative value.  Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  In the absence of a currently 
diagnosed disability, there can be no valid claim.  

Entitlement to service connection for carpal tunnel syndrome 
of the right hand  

The appellant reported during his RO testimony that he had 
surgery while in the Reserves, in the late 1980s.  Service 
treatment records show that in May 1987 and in February 1994, 
the appellant noted having carpal tunnel of the right wrist 
in 1983.  The May 1987 examiner noted a scar on the right 
wrist, and found status post carpal release with no sequalae.  
In April 1994, the appellant reported having surgery in 1983, 
and 1983 hand surgery on examination in May 1987.  The 
finding during service was not during a period of active duty 
for training.   

Private records dated in October 1993 show a history of 
carpal tunnel syndrome surgery eleven years prior.  
Additionally, private records after service dated in 2005 
have been reviewed and there is nothing in the file to show 
current treatment for carpal tunnel syndrome.  

In this case, the appellant's records do not show that he was 
on ACDUTRA during the time of any finding of carpal tunnel 
syndrome.  The service treatment records from his first 
period of service are unavailable; however, the appellant has 
not contended that there was treatment during that time.  
Additionally, there is no indication in the record that he 
served on ACDUTRA at any time during his second period of 
service when there was a finding of the disorder.  

As noted above, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of a present disability.  

The only evidence in support of the appellant's claim for 
service connection for carpal tunnel syndrome of the right 
wrist is his own lay assertions.  These assertions are 
entitled to no probative value.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  In the absence of a current disability, there 
can be no valid claim.  

Entitlement to service connection for vision problems  

The appellant testified at his RO hearing in March 2007 that 
his vision problems began in 1974 or 1975.  When he testified 
before the undersigned in June 2008, he stated that he did 
not know the diagnosis for his vision problems but that it 
required him to wear glasses.  

Service treatment records show that he was noted to have 
defective vision in April 1983 when readings were 20/25 in 
both eyes for distant vision and 20/30 corrected to 20/25 in 
the right eye and 20. 25 corrected to 20/30 in the left eye 
for near vision.  In April 1994, it was noted that the 
appellant wore glasses for vision.  In April 1999, the 
appellant was noted to have defective distant vision, 
corrected and defective near vision, uncorrected.  

Congenital or developmental defects, to include defective 
vision or refractive error of the eye, are not diseases or 
injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c).  In this regard, the Board notes that 
service connection cannot be granted for a congenital or 
developmental defect.  See 38 C.F.R. §§ 3.303(c) and 4.9 
(noting that a congenital or developmental defect is not 
considered a disease for purposes of VA disability 
compensation); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (noting that if the disposition of a claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law).

There is no diagnosis of a current visual disorder and VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes.  The claim for service 
connection must be denied.  



Entitlement to service connection for a hiatal hernia  

The appellant testified in March 2007 that he had gallbladder 
attack and surgery before 1996.  He reports that in the 
Reserves he had a hiatal hernia as well.  Private records 
show that in March 1985 the appellant was noted to have a 
hiatal hernia after an upper GI study.  His service treatment 
records show that in May 1987, he was noted to be status post 
cholecystectomy and when he was examined in February 1988, 
the examiner noted there was no hernia.  In February 1994, 
the appellant was noted to have frequent heartburn and a 
hiatal hernia for which he took Mylanta.  The finding during 
service was not during a period of active duty for training.  
Private records show that in December 2005, the appellant was 
noted to have GERD.  Hiatal hernia was not diagnosed.  

In this case, the appellant's records do not show that he was 
on ACDUTRA during the time of any finding of hiatal hernia.  
The service treatment records from his first period of 
service are unavailable; however, findings after that period 
are not noted until 1985, well after his first period of 
service.  Additionally, there is no indication in the record 
that he served on ACDUTRA when the disorder was diagnosed or 
treated, and the records of treatment after service show no 
treatment for a hiatal hernia.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of a present disability.  

The only evidence in support of the appellant's claim for 
service connection is his own lay assertions.  These 
assertions are entitled to no probative value.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  In the absence of a current 
disability, there can be no valid claim.  



Conclusion

As to these claims, the evidence also includes statements 
from the appellant asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claims, the Board must evaluate the 
appellant's credibility.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005). 

The Board has considered the appellant's statements asserting 
continuity of symptomatology of his complaints and service.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

While the Board acknowledges that the appellant is competent 
to provide evidence of his own experiences, the fact remains 
that no disorder addressed in this decision was manifested 
during his ACDUTRA.  He has not contended that he was treated 
during that time period.  While he may have had problems 
during his inactive duty, this is not for consideration as to 
service connection.  There is no evidence of any injuries 
during INACDUTRA.  As such, the probative evidence is against 
the claims.  

The evidence does not show that current hemorrhoids, a neck 
disorder, a hiatal hernia, a visual disorder (other than 
refractive error), or carpal tunnel disorder of the right 
hand exist that would be related to ACDUTRA.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).


ORDER

Service connection for a neck disorder is denied.  

Service connection for hemorrhoids is denied. 

Service connection for carpal tunnel syndrome of the right 
hand is denied. 

Service connection for vision problems is denied.  

Service connection for a hiatal hernia is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.  

As to bilateral hearing loss and tinnitus, the appellant 
states that he experienced hearing loss in service due to 
noise exposure.  He testified at an RO hearing that in 1969 
during his first period of service with the National Guard he 
was in a tank unit.  He reports that he was inside the tank 
and exposed to the noise of the firing gun.  He reports that 
he had hearing loss during his first seven years of service.  
Service treatment records for that period are unavailable.  
He testified that he was on inactive duty when he experienced 
an eardrum problem and that he experienced tinnitus before 
and since then.  The appellant's personnel records show that 
he served as an armor crewman, a power equipment/generator 
repairman/inspector from 1983 to 1991 and a refrigerator 
repairman hatch foreman and utilities repairman from 1994 to 
2000.  On audiometric testing in April 1983 his hearing was 
noted to be normal.  Subsequently hearing loss is shown to 
exist with left ear hearing loss by VA purposes noted in 
February 1994.  A VA examination to include a nexus opinion 
has not been requested.    

The appellant claims that he injured his back during service 
and that he has a current back disorder and shoulder disorder 
related to that injury.  The appellant attributes his current 
complaints to his first period of service riding in a tank 
for which treatment records are not available.  However, the 
service personnel records show that he was seen for a pulled 
muscle in his upper back while he was on ACDUTRA on July 9, 
1999.  It was noted that the injury was incurred in the line 
of duty.  Treatment records show that he was seen for pain 
between the spine and scapula on July 9, 1999 after lifting 
suitcases.  Trapezius muscle pull was diagnosed.  He was 
treated for back complaints by a private examiner in 
September 2005.  Tenderness with range of motion from side to 
side was noted, and musculoskeletal back pain was assessed.  

Additionally, when the appellant was treated on July 9, 1999 
when he was on ACDUTRA his blood pressure was noted to be 
154/81.  Private records also show a diagnosis of 
hypertension in December 2005 when his pressure was noted to 
be 140/98.  At that time, his blood pressure medication was 
increased.  

The appellant has not been provided with a VA medical 
examination assessing the etiology of his hearing loss, 
tinnitus, hypertension, back disorder and shoulder disorder.  
A medical examination is necessary to make a determination in 
this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).   

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
audiological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  

The examiner should provide an opinion as  
to whether it is at least as likely as  
not (50 percent or greater probability) 
that any current hearing loss or tinnitus 
is related to any in-service disease or 
injury, including noise exposure.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, the appellant should be 
afforded a VA cardiovascular examination.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.  

Following examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the appellant's hypertension had its 
onset during service or is related to 
service.  In providing this opinion, the 
examiner should specifically review the 
service treatment records, including the 
reading of 154/81 in July 1999.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Schedule the appellant for a VA 
orthopedic examination to determine the 
nature and etiology of the appellant's 
back and shoulder complaints. The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should offer an opinion as 
to  whether it is at least as likely as 
not (probability of 50 percent or 
greater)  that any back or shoulder 
disorder had its onset during service or 
is related to service.  In providing this 
opinion, the examiner should specifically 
review the service treatment records, 
including the medical report of July 9, 
1999.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


